 
 
I 
110th CONGRESS 2d Session 
S. 3711 
IN THE HOUSE OF REPRESENTATIVES 
 
December 9, 2008 
Referred to the Committee on the Judiciary 
 
AN ACT 
To authorize a cost of living adjustment for the Federal judiciary. 
 
 
1.Cost of living adjustment for the Federal judiciaryPursuant to section 140 of Public Law 97–92, justices and judges of the United States are authorized during fiscal year 2009 to receive a salary adjustment in accordance with section 461 of title 28, United States Code.  
   Passed the Senate November 20, 2008. Nancy Erickson, Secretary   
